Citation Nr: 1508701	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable disability rating for migraines.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 1999, and from February 2008 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for neuropathy of the hands and feet has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the evidence shows migraine symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month.

2.  The probative, competent evidence demonstrates that, throughout the pendency of the appeal, the Veteran's DDD of the lumbar spine was manifested by forward flexion to no less than 40 degrees; there is no evidence of ankylosis of the spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for an initial disability rating of 30 percent for migraines have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial rating in excess of 20 percent for DDD of the lumbar spine have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  March, May, and August 2010 letters satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's private treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in September 2010 and February 2013 in connection with her claims.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Travel Board hearing, the VLJ noted the elements that were lacking to substantiate the claims of entitlement to a compensable disability rating for migraines and entitlement to an initial disability rating in excess of 20 percent for DDD of the lumbar spine.  The VLJ asked questions to ascertain the current level of the Veteran's service-connected disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she understood the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraines

The Veteran's service-connected migraines are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 provides:

A zero percent disability rating is warranted for migraines with less frequent attacks.

A 10 percent disability rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.

A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's service-connected migraines are currently rated at zero percent disabling, and she contends that she is entitled to a compensable disability rating.

VA treatment records throughout the pendency of the appeal reflect that the Veteran reported experiencing migraines between two and five times per week.  On VA examination in September 2010, the Veteran complained of constant daily headaches if she failed to take medication.  Her migraines were accompanied by photophobia, phonophobia, nausea, and vomiting.  The Veteran was usually able to control her migraines with the use of over-the-counter medications, but discontinued the use of such medications when the September 2010 VA examiner suggested that the migraines may actually be rebound headaches caused by overuse of analgesic medications.  However, the Veteran reported that even several months after discontinuation of the medication she continued to experience severe headaches.  The Veteran again underwent VA examination in February 2013.  The February 2013 VA examiner reported that the Veteran did not have characteristic prostrating attacks.  The Veteran stated that there had only been a few times when she had had to go home to lie down as a result of a headache, and that she was usually able to keep working.

However, during her May 2014 hearing, the Veteran indicated that at the time of her February 2013 examination she was unaware of what "prostrating" meant.  She testified that in fact the only thing that helped her severe headaches was lying down and covering her head.  She stated that she experienced headaches twelve to sixteen times per month.

In resolving any doubt in favor of the Veteran, the Board finds that an initial 30 percent disability rating is warranted.  38 U.S.C.A. § 5107(b).  The Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Throughout the pendency of the appeal, the Veteran has consistently reported that she suffers several headaches a week.  Though the evidence demonstrates some periods of improvement with chiropractic treatment, the Board finds the evidence shows that the Veteran experienced characteristic prostrating attacks occurring on an average once a month over the last several months throughout the pendency of the appeal and, as such, a 30 percent disability rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Board finds that the evidence does not show frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Here, the Veteran has not asserted that she is unable to work due to her headaches.  She reported that while she has had to miss some days of work, she is usually able to keep working as long as she can work at her own pace. As such, the evidence does not indicate that the Veteran's headaches are productive of severe economic inadaptability, as she has worked steadily for the same employer throughout the pendency of the appeal.  As the clinical evidence does not demonstrate that the Veteran's symptoms were productive of severe economic inadaptability at any time during the pendency of the appeal, the Board finds that a 50 percent disability rating is not warranted.

DDD of the Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's DDD of the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine.  As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The Veteran's DDD of the lumbar spine has been assigned a 20 percent rating.  The Veteran contends that her functional impairment is greater than that contemplated by the assigned rating and that a higher rating is warranted throughout the pendency of the appeal.

The September 2010 VA examiner noted range of motion of 40 degrees forward flexion, 10 degrees extension, 15 degrees right and left lateral flexion, and 20 degrees right and left lateral rotation.  There was pain noted at 30 degrees of forward flexion, five degrees extension, and 10 degrees right and left lateral flexion and right and left lateral rotation.  The ranges of motion were the same upon repetition.  The VA examiner noted exquisite tenderness upon palpation of the left sacroiliac (SI) joint and left lower lumbar paravertebral muscles without overt spasms.  Gait was stable, smooth, and symmetric.  There was no ankylosis present.  The VA examiner indicated that the Veteran had flare-ups about once per month manifested by severe pain rated as a 10 on a scale of one to 10.  The VA examiner did not describe specific functional impairment that resulted from those manifestations.  The VA examiner reported that the Veteran had compressive sensory neuropathy of the left lateral femoral cutaneous nerve with numbness in the left hip, but attributed it to the Veteran's wearing of a pistol belt over the hip for several years.

The Veteran provided a statement from her chiropractor, Dr. R. Scranton, dated January 2011.  Dr. Scranton indicated that the Veteran had a severely rotated sacrum which resulted in absolutely no motion in the left SI joint.

A February 2011 VA treatment record indicated that the Veteran had full range of motion of the back.  The Veteran's other VA treatment records throughout the pendency of the appeal frequently mention complaints of back pain, but do not describe specific ranges of motion.

The February 2013 VA examiner noted exquisite tenderness of the SI joint.  The examiner reported a range of motion of 90 degrees forward flexion with no objective evidence of painful motion; 20 degrees extension with painful motion at 20 degrees; 20 degrees right and left lateral flexion with no objective evidence of painful motion; 15 degrees right lateral rotation with painful motion at 15 degrees; and 25 degrees left lateral rotation with no painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation.  The VA examiner believed the Veteran had full range of motion with limitation by pain.  The VA examiner reported that guarding or muscle spasm was present, but didn't result in abnormal gait or spinal contour.  There was no radicular pain or any other signs or symptoms due to radiculopathy, as well as no other neurologic abnormalities and no evidence of Intervertebral Disc Syndrome (IVDS).   The VA examiner opined that the Veteran was able to work in a position where she could sit for 10 minutes per hour and stand or walk as needed for comfort.

In light of the above, the Board finds that a rating in excess of 20 percent is not warranted at any time during the pendency of the appeal.  The Veteran exhibited a combined range of motion of 120 degrees upon examination in September 2010, with forward flexion greater than 30 but less than 60 degrees.  The Veteran had a greater range of motion upon examination in February 2013, with guarding or muscle spasm that did not result in abnormal gait or spinal contour.  Additionally, the VA examiners noted normal strength and that the Veteran was able to perform the same movements on repetition with no additional limitation.  A rating in excess of 20 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Neither of these criteria were met during the pendency of the appeal.

The Board has also considered whether the Veteran's DDD of the lumbar spine resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  Deluca, 8 Vet. App. at 206.  With respect to a disability rating in excess of 20 percent, while the September 2010 VA examiner noted that the Veteran had functional impairment due to pain and pain on repeated use, the evidence demonstrates that the Veteran had the same range of motion upon repetition.  No additional weakness, excess fatigability, atrophy, instability, or incoordination were reported.  Additionally, throughout the pendency of the appeal the Veteran has reported severe back pain, but also indicated that she was mostly able to work through her flare-ups and could perform basic duties at home.  
As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a rating greater than 20 percent is not warranted.

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, while the Veteran has reported numbness of her left hip, the February 2013 VA examination was negative for radicular symptoms or other neurological abnormalities associated with the Veteran's service-connected DDD of the lumbar spine.  Therefore, a separate rating for neurological disability is not warranted.  In addition, the Veteran does not have a diagnosis of IVDS and does not experience incapacitating episodes to warrant consideration of a rating under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

 Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's migraines are rated as a neurological condition, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a, Diagnostic Code 8100. The Veteran's DDD of the lumbar spine is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's migraines and DDD of the lumbar spine during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that she was totally unemployable as the result of her service-connected disabilities, and the evidence shows that she continued to work full-time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.




ORDER

Entitlement to an initial disability rating of 30 percent, but not higher, for migraines is granted.

Entitlement to an initial disability rating in excess of 20 percent for DDD of the lumbar spine is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


